         Case 21-40218-elm13 Doc 16 Filed 03/01/21                        Entered 03/01/21 23:29:29            Page 1 of 3


                                           UNITED STATES BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF TEXAS
                                                 FORT WORTH DIVISION
  IN RE:    Daniel Joseph Atencio                                                       CASE NO      21-40218-ELM

                                                                                       CHAPTER       13

                                              VERIFICATION OF MAILING LIST

       In accordance with Local Rule 1002, the above named Debtor hereby verifies that the attached list of creditors is
true and correct to the best of my knowledge. I also certify that the attached mailing list

   [   ] is the first mailing list filed in this case.

   [ X ] adds entities not listed on previously filed mailing list(s).

   [   ] changes or corrects names and address on previously filed mailing lists.




Date 2/26/2021                                              Signature    /s/ Daniel Joseph Atencio
                                                                         Daniel Joseph Atencio




Date                                                        Signature




                                                                         /s/ Richard D. Kinkade
                                                                         Richard D. Kinkade
                                                                         11477350
                                                                         Law Office of Richard D. Kinkade
                                                                         2121 W Airport Freeway
                                                                         Suite 400
                                                                         Irving, TX 75062
                                                                         (972) 256-4444
Case 21-40218-elm13 Doc 16 Filed 03/01/21          Entered 03/01/21 23:29:29   Page 2 of 3



                         American Express
                         POB 650448
                         Dallas, TX 75265-0448



                         Bank of America, N.A.
                         P O Box 982284
                         El Paso, TX 79998-2238



                         Caliber Collision Body Shop
                         c/o IGW
                         POB 210
                         Akron, OH 44011


                         Capital One
                         POB 30281
                         Salt Lake City, UT 84130-0281



                         Credit One Bank
                         POB 60500
                         City of Industry, CA 91716-0500



                         David Barnett
                         15233 Preacher's Lane
                         Frisco, TX 75035



                         Doctor Green Services
                         c/o ABC Credit Recovery
                         POB 3722
                         Lislie, IL 60532


                         First Premier Bank
                         POB 5529
                         Sioux Falls, SD 57117



                         Grayson Collin Electric
                         14568 FM 121
                         Vam Alstyne, TX 75495
Case 21-40218-elm13 Doc 16 Filed 03/01/21           Entered 03/01/21 23:29:29   Page 3 of 3



                         Internal Revenue Service
                         1100 Commerce Street
                         M/S MC5027 DAL
                         Dallas TX 75242


                         NTTA
                         PO Box 660844
                         Dallas, TX 75266



                         Pinnacle Credit Services, LLC
                         Resurgent Capital Services
                         PO Box 10587
                         Greenville, SC 29603-0587


                         U-Haul Moving
                         2650 Kathryn Lane
                         Plano, TX 75025
